Title: To Alexander Hamilton from Christopher Richmond, 4 September 1794
From: Richmond, Christopher
To: Hamilton, Alexander


Baltimore, September 4, 1794. “The Treasurer of the United States having on the 17th July remitted to me four Bills drawn by him on Otho H Williams Collector of this Port to be applied to the expence of fortifying the Port of Baltimore and having paid but one of them over to Samuel Dodge the Contractor of the Works, I have thought proper, in order to close the Account erected against me …, to deliver over to Robert Purviance Esqr the present Collector the remaining three Bills …”
